DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/22 has been entered.

Response to Arguments
Applicant's arguments filed 7/5/22 have been fully considered but they are moot as they do not apply to the current grounds of rejection made in view of amendments to the claims.

Response to Amendments
The rejections of claims 1, 4, 6, and 7 under 35 USC 102(a)(1) and claims 3, 5, and 8-15 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20180038034 by Kwak et al. in view of U.S. Patent Application Publication 20190257020 by Ikeda et al.
As to claim 1, Kwak teaches a wash drum 110 (fig. 2) for a laundry washing machine comprising the drum 110 having a cylindrical wall 112 (fig. 3) with first and second ends that define respective openings (fig. 4); a trunnion 116/117 at the second end of the cylindrical wall (fig. 5), wherein the drum has a chamber that can be adapted to have a range of wash capacities including a first capacity and a smaller second capacity; a rear cover insert 113 (fig. 5) within the cylindrical wall away from the second end and substantially closing off the second opening, the rear cover insert has an interior surface facing towards the front end to at least partially define the second wash capacity; and wherein the rear cover insert 113 includes a body with a central disc member with a depending skirt (see fig. 9A) that fixedly engages the cylindrical wall at a single position (i.e. not intended to change positions after manufacture).
Kwak does not teach particular details of its drum and fails to explicitly teach that its cylindrical drum wall is perforated.  However, one of ordinary skill in the art would have recognized as obvious to have perforations in the wall.  Ikeda teaches a washing machine drum with perforations 33a that serve the well-known purpose of along washing water in the tub to enter the inside of the drum (para. 77).  One of ordinary skill in the art would have recognized that having perforations in the drum of Kwak would produce expected results commensurate in scope with their known purpose and function.
Kwak teaches a trunnion 116/117 but does not clearly teach that it is coupled to the second end of the cylindrical wall (note that it does extend to the second end in fig. 5).  However, one of ordinary skill in the art would have recognized as obvious to have the trunnion be coupled to the second end.  Ikeda teaches a washing machine with a flange shaft 34 that may be formed integrally with an outer shaft 72 (para. 79, see fig. 2) that respectively correspond to the spider 116 and shaft 117 of Kwak; the components together are interpreted to be a “trunnion” as understood by the present disclosure.  Ikeda teaches that coupling its flange shaft (trunnion) to the end of the cylindrical wall 33 of its drum results in improved strength and stiffness of the drum (para. 86).  One of ordinary skill in the art would have been motivated to integrate and couple the spider 116 and shaft 117 of Kwak to couple to the second end of its cylindrical wall to realize the benefits taught by Ikeda, namely to improve strength and stiffness of the drum.
As to the drum of Kwak being adapted to have a range of wash capacities, one of ordinary skill in the art would have recognized as obvious that the capacity of the drum depends on the placement of the rear cover insert 113 of Kwak during manufacture of its drum, e.g. further into the drum (leftward as shown, see fig. 9A) for a smaller capacity.  Note that the structures taught by Kwak are capable of accommodating the rear cover insert 113 being placed and assembled at different axial locations of the drum.  Nothing precludes the drum from functioning as intended with its rear cover insert 113 installed at a different axial location, and assembling the drum would require the same level of routine skill and methods (e.g. installation of fasteners and folding of seams) regardless of the location of the rear cover insert.  One of ordinary skill in the art would have understood that a change of wash capacity is realized merely by placing the rear cover insert at a different axial location during manufacture; choosing a particular location of the rear cover insert to produce a desired capacity is a design choice of no patentable significance.  It is of no consequence that Kwak fails to explicitly teach that its drum is adapted to have a range of wash capacities since its drum is in fact capable of such.  It is understood that the present invention is directed to a drum that is capable of being assembled during manufacture to have a desired capacity, and the drum is not intended to change capacity after assembly.  The rear cover insert of the present invention is fixed at a particular location upon assembly; the rear cover insert of Kwak is also fixed at a particular location upon assembly (as shown in its figures).
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 3, Kwak teaches that the central disc member includes impellers projecting into the wash chamber (fig. 4).
As to claim 5, Kwak teaches that the second end of the cylindrical wall is curled (fig. 9A).
As to claim 6, Kwak teaches that an outer periphery of the rear cover insert 113 conforms to an inner surface of the cylindrical wall 112 (fig. 9A).
As to claim 7, Kwak teaches that the exterior surface of the rear cover insert 113 defines a volume not part of the second capacity (fig. 9A).

Allowable Subject Matter
Claims 8-15 and 25-27 are allowed.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach a rear cover positioned between a trunnion and a rear cover insert, in combination with the other required features of the claims.  The rear cover is interpreted to be substantially as disclosed in the present application.  A “rear cover” is interpreted to be a structure that substantially covers the rear so as to be a “rear cover.”  The rear cover is recited as a separate component from the rear cover insert; it is interpreted that the two components are separate (i.e. not integral) components.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bobed teaches a drum similar to that of the present invention, in particular it teaches a step at a second end of a drum.  Kim teaches a drum with a “rear cover insert” and a “rear cover” in a spaced relationship; however, it does not teach a rear cover between a trunnion and a rear cover insert.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/Primary Examiner, Art Unit 1711